Citation Nr: 0706843	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of head 
injury, skull loss, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for rectus muscle 
paralysis with diplopia, left eye, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased rating for status post 
compression fracture, thoracic vertebrae, with degenerative 
changes, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased rating for status post 
compression fracture with residual traumatic arthritis and 
cervical neuritis, currently evaluated as 20 percent 
disabling.  

5.  Entitlement to an increased rating for tender operative 
scar, left hip donor site, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to an increased rating for left facial nerve 
injury, currently evaluated as 10 percent disabling.  


7.  Entitlement to a higher initial evaluation of impaired 
taste sensation, currently evaluated as noncompensable.

8.  Entitlement to a higher initial evaluation of mild 
ptosis, left eye, currently evaluated as noncompensable.

9.  Entitlement to effective date prior to October 14, 2003 
for a 20 percent rating for status post compression fracture, 
thoracic vertebrae, with degenerative changes. 

10.  Entitlement to a higher initial evaluation of loss of 
sense of smell, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of a higher initial evaluation of loss of sense of 
smell is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have partial loss of the inner and 
outer tables of his skull with brain hernia.  

2.  The veteran has diplopia in his left eye's central 20 
degree field of vision but his best corrected visual acuity 
in the veteran's right eye is better than 20/50.  His visual 
field in his left eye is essentially full.  

3.  The veteran has neither forward flexion of the 
thoracolumbar spine limited to 30 degrees or less nor 
ankylosis of the entire thoracolumbar spine.

4.  The veteran has neither forward flexion of the cervical 
spine limited to 15 degrees or less nor ankylosis of the 
entire cervical spine.

5.  The veteran's left iliac scar is tender but does not 
result in any apparent limitation of function.  

6.  The veteran does not have severe incomplete paralysis of 
his 7th cranial nerve.
 
7.  The veteran does not have complete loss of taste.  

8.  The veteran's left pupil is not 1/2 or more obscured by 
his left eye ptosis, and his ptosis is not manifest by any 
disfigurement or visible or palpable tissue loss.

9.  The veteran did not appeal the April 2002 denial of a 20 
percent rating for status post compression fracture, thoracic 
vertebrae, with degenerative changes, the next claim for an 
increase was not received prior to October 14, 2003, and it 
is not factually ascertainable that there was an increase in 
the severity of the disability within 1 year before October 
14, 2003.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for residuals of head injury, skull loss, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Diagnostic Code 5296 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for rectus muscle paralysis with diplopia, left eye, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 6090-6074 (2006).

3.  The criteria for a disability rating in excess of 20 
percent for status post compression fracture, thoracic 
vertebrae, with degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, Diagnostic Code 5010-5235 (2006).

4.  The criteria for a disability rating in excess of 20 
percent for status post compression fracture with residual 
traumatic arthritis and cervical neuritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
Part 4, Diagnostic Code 5242 (2006).

5.  The criteria for a disability rating in excess of 10 
percent for tender operative scar, left hip donor site, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 7804 (2006).

6.  The criteria for a disability rating in excess of 10 
percent for left facial nerve injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, Diagnostic Code 8207 (2006).


7.  The criteria for a compensable disability rating for 
impaired taste sensation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 
Diagnostic Code 6276 (2006).

8.  The criteria for an initial compensable rating for mild 
ptosis, left eye, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, Diagnostic Code 6019 (2006).

9.  The criteria for an effective date prior to October 14, 
2003 for a 20 percent rating for status post compression 
fracture, thoracic vertebrae, with degenerative changes have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Disability Evaluations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule, including its Diagnostic Codes 
mentioned herein.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Claims were received in October 2003.  VA examinations were 
conducted in 2004 and the claims folder contains VA and 
private records from 2003 and 2004.  The veteran has appealed 
the ratings assigned for the disabilities at issue in a March 
2004 rating decision, including the initial disability 
evaluations for impaired taste and left eye mild ptosis.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
concept of the "staging" of ratings, finding that, when the 
veteran disagrees with an initially assigned disability 
evaluation, it is possible to award separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
The Board concludes that uniform ratings are warranted as the 
disabilities have not significantly changed during the rating 
period.

Historically, the veteran was involved in a motorcycle 
accident in service in December 1965 that resulted in severe 
facial bone fractures and injuries to his head.  He also had 
compression fractures of T6-8.  He had some surgery in 
service, including bifrontal craniotomy, and cranioplasty of 
the left frontal region.

For each disability, the Board concludes that no other 
diagnostic code would be more appropriate than the one 
assigned.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).  

A.  Residuals of Head Injury with Skull Loss

A January 1968 rating decision assigned a 50 percent rating, 
effective from July 1967, for residuals of head injury, skull 
loss, using Diagnostic Code 5296.  This diagnostic code rates 
loss of part of the skull, both inner and outer tables.  The 
current 50 percent rating has been in effect since then, and 
is the maximum rating assignable without brain hernia.  This 
diagnostic code also provides a rating of 80 percent with 
brain hernia.  It is not claimed, or shown, that the veteran 
has brain hernia, and brain hernia is not diagnosed.  The 
veteran has been examined with a description of his head and 
neurological findings having been made, and a brain hernia 
has not been mentioned.  In light of the evidence, the Board 
concludes that brain hernia is not present.

B.  Rectus Muscle Paralysis with Diplopia, Left Eye

The January 1968 rating decision also granted service 
connection and assigned a 20 percent rating, effective from 
July 1967, for rectus muscle paralysis with diplopia, left 
eye, using Diagnostic Code 6090-6077.  An August 2002 rating 
decision increased the evaluation to 30 percent, effective 
from November 2001, under Diagnostic Codes 6090-6074.  
Diagnostic Code 6090 rates diplopia by assigning an 
equivalent visual acuity; the second diagnostic code listed - 
in this instance, Diagnostic Code 6074 - is the code for the 
equivalent visual acuity assigned.  

The current 30 percent rating was assigned on the basis that 
the veteran's upward vision resulted in diplopia at 
approximately 8 degrees.  The equivalent visual acuity 
assigned was 5/200.  The unaffected right eye was assigned 
visual acuity of 20/20.  

Diagnostic Code 6090 does not provide for a rating higher 
than 30 percent for diplopia when the other eye is assigned 
visual acuity of 20/40.  Diagnostic Code 6090 considers 
central 20 degree diplopia as the equivalent of having 5/200 
visual acuity in that eye.  The 2004 examination showed 
diplopia in the veteran's left eye's central 20 degree field 
of vision but his best corrected visual acuity in the right 
eye is better than 20/50, which would be needed for 
assignment of a higher rating.  See rating table for 
Impairment of Central Visual Acuity, 38 C.F.R. § 4.84.  
Corrected vision in the right eye is 20/20; therefore, 
Diagnostic Code 6074 is more nearly approximated than 
Diagnostic Code 6073, the next higher rating of 40 percent, 
which is assigned for visual acuity in the other eye no 
better than 20/50.  Separate ratings for diplopia and 
decreased visual acuity or decreased field of vision are not 
allowed.  See 38 C.F.R. § 4.84a, DC 6090, Note (2).  Also, 
since the veteran's visual field in his left eye is 
essentially full, according to the 2004 examination, the 
rating most beneficial to him is the one based on diplopia.  
Note (3) and (4) do not provide a basis for assignment of a 
higher rating in this instance, as the rating based on the 
highest equivalent visual acuity is already assigned.

C.  Compression Fracture of Thoracic Vertebrae with 
Degenerative Changes and Cervical Neuritis

The January 1968 rating decision assigned a 10 percent 
rating, effective from July 1967, for compression fracture, 
thoracic vertebra and cervical neuritis, using Diagnostic 
Code 5299-5285.  The April 2002 rating decision assigned 
separate ratings for these disabilities, beginning November 
26, 2001.  A 20 percent rating was assigned, using Diagnostic 
Code 8399-5290, for loss of motion of the cervical spine due 
to compression fracture residual of cervical neuritis, and a 
10 percent rating was assigned, using Diagnostic Code 5010-
5291, for status post compression fracture, thoracic 
vertebra, with degenerative changes.  

The March 2004 rating decision that is the subject of this 
appeal continued the 20 percent rating, using Diagnostic Code 
5242, for status post compression fracture with residual 
traumatic arthritis and cervical neuritis (formerly 
Diagnostic Code 5290), and assigned an increased rating of 20 
percent from October 14, 2003, using Diagnostic Code 5010-
5235, for status post compression fracture, thoracic 
vertebrae, with degenerative changes (formerly Diagnostic 
Code 5291). 

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis, which is rated based on limitation of 
motion.  See Diagnostic Code 5003.  For a higher rating to be 
assigned under the General Formula for Rating Diseases and 
Injuries of the Spine, 38 C.F.R. § 4.71a, there would have to 
be forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or ankylosis.  Neither of these is shown 
and, in fact, the evidence shows that forward flexion of the 
thoracolumbar spine was to 85 degrees on VA examination in 
2004.  Private medical records from 2003 reporting range of 
motion and pain are similar, and one of them reports normal 
strength.  Consequently, the evidence does not provide a 
basis for assigning a higher rating, even when 
38 C.F.R. §§ 4.40, 4.45 (2006) are considered.  

Note (1) to the General Formula for Rating Diseases and 
Injuries of the Spine requires that any associated objective 
neurologic abnormalities be evaluated separately.  However, 
no separate ratings under 38 C.F.R. § 4.124a are warranted 
because the preponderance of the evidence shows that any 
associated neurological impairment is noncompensable.  The 
2004 examination found that the veteran's strength was 4/5 in 
the upper and lower extremities, his deep tendon reflexes 
were 2+ in the upper and lower extremities, and sensory 
testing to pinprick, light touch, position, and vibration was 
intact in his extremities.  A 2003 private medical record 
shows normal leg muscle strength, sensory, and reflexes.  The 
evidence leads the Board to conclude that other separate 
compensable ratings for neurological impairment are not 
warranted under 38 C.F.R. § 4.124a.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes has alternatively been considered.  
However, the requirements for a rating higher than 20 percent 
using this formula are not met, as incapacitating episodes as 
defined by Note (1) are not shown.  There is no showing of 
bedrest prescribed by a physician for his disability.

The veteran's status post compression fracture with residual 
traumatic arthritis and cervical neuritis is rated as 20 
percent disabling under DC 5242.  The veteran does not have 
forward flexion of the cervical spine limited to 15 degrees 
or less or ankylosis of the entire cervical spine (or the 
functional equivalent, considering 38 C.F.R. §§ 4.40, 4.45) 
as shown by the 2004 examination and the 2003 private 
reports.  Either of those would have to be present for a 
higher rating to be assigned using the General Formula for 
Rating Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a.  
Note (1) to that formula requires that any associated 
objective neurologic abnormalities be evaluated separately.  
In this instance, the veteran complains of neurological 
symptoms.  However, no separate ratings under 
38 C.F.R. § 4.124a are warranted because the preponderance of 
the evidence shows that any associated neurological 
impairment is noncompensable.  The 2004 examination found 
that his strength was 4/5 in the upper extremities, his deep 
tendon reflexes were 2+ in the upper extremities, and sensory 
testing to pinprick, light touch, position, and vibration was 
intact in his extremities.  A 2003 private report shows 
normal findings in the arms.  This, combined with the 
veteran's indication on examination in 2004 that neck pain 
was localized and the lack of a diagnosis of associated 
neurological impairment in his upper extremities, or anywhere 
else, shows that no separate compensable ratings for 
neurological impairment are warranted.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes has alternatively been considered.  
However, the requirements for a rating higher than 20 percent 
using this formula are not met, as incapacitating episodes as 
defined by Note (1) are not shown.  There is no showing of 
bedrest prescribed by a physician for his disability.



D.  Operative Scar, Left Hip Donor Site

The January 1968 rating decision granted service connection 
and assigned a 10 percent rating, effective from July 1967, 
using Diagnostic Code 7804, for postoperative residual scar, 
with tenderness, bone graft site, left hip region.  That 
rating has continued to the present, and the veteran has 
appealed the March 2004 denial of a higher rating.  

Diagnostic Code 7804 provides for a 10 percent rating for a 
superficial scar that is painful on examination.  The 
veteran's left iliac scar is tender, as shown by the 2004 
examination, but Diagnostic Code 7804 does not provide a 
higher rating.  It is not argued that another rating is 
warranted for this scar using a different diagnostic code.  
Additionally, assignment of an additional 10 percent or 
higher rating for the scar under Diagnostic Code 7805 based 
on limitation of motion of the hip is not supported by the 
evidence.  Diagnostic Code 7805 rates scars based on 
limitation of function of any affected part.  The examiner in 
2004 indicated that the scar does not result in any apparent 
limitation of function and there is no evidence to the 
contrary.  The examiner indicated that the scar did not 
appear to be deep, and that it was stable, so ratings under 
either Diagnostic Code 7801 or Diagnostic Code 7803 are not 
appropriate.  Nor is a rating appropriate using Diagnostic 
Code 7802; while the scar appears to be superficial, it 
clearly does not have an area of 144 square inches or 
greater, as the 2004 examiner indicated that it measured 6.5 
by 2.8 centimeters.

E.  Left Facial Nerve Injury

The January 1968 rating decision granted service connection 
and assigned a 10 percent rating, effective from July 1967, 
for damage, left facial nerve, with loss of sensation, using 
Diagnostic Code 8207.  The 10 percent rating has remained in 
effect since then.  The veteran appealed the RO's March 2004 
denial of a rating higher than 10 percent for left facial 
nerve injury.  

Under Diagnostic Code 8207, paralysis of the seventh (facial) 
cranial nerve is rated 30 percent when complete.  Incomplete 
paralysis is rated 10 percent when moderate and 20 percent 
when severe.  The rating is dependent upon the relative loss 
of innervation of the facial muscles.  Based on the evidence, 
the Board concludes that the veteran does not have severe 
incomplete paralysis or complete paralysis of his left 7th 
cranial nerve.  The photographs from the 2004 examination 
show wrinkles on both sides of the veteran's face.  They are 
of about the same magnitude.  A little used part of the 
musculoskeletal system is expected to show evidence of disuse 
such as through atrophy, the condition of the skin, or the 
like.  38 C.F.R. §§ 4.40.

Moreover, the 2004 eye examiner assessed the veteran as 
having a mild left facial droop.  The 2004 neurological 
examiner reported that he had normal external ocular 
movements.  Light touch was "diminished" over the left half 
of the face between the nose and upper lip.  Also, the 
veteran's complaint to the 2004 eye examiner had been of 
"decreased" sensation to the left cheek and infranasal 
area.  Furthermore, in 2003, Dr. Tucker found the veteran's 
nasal mucosa to be uninflamed; his septum and turbinates to 
be normal; and his oropharynx and lips appeared to be normal.  
He also found the veteran's pharyngeal walls and pyriform 
sinuses to be normal with no asymmetry or pooling of saliva.  

The 2004 neurology examination notation that the veteran has 
obvious facial and/or head asymmetry, with wasting to the 
left temporal area, reminds the Board of the service reports 
of trauma, operations, and residuals.  Ultimately, however, 
severe incomplete paralysis of the left facial nerve is not 
present or nearly approximated, given the significant amount 
of function remaining.  See 38 C.F.R. §§ 4.40, 4.45.  The 
veteran testified in 2006 that paralysis of his lip affects 
his ability to speak and creates a speech impediment.  
However, the Board finds that the 2003 report from Dr. Tucker 
is more probative since he is trained and examined the 
veteran.

F.  Impaired Taste Sensation

The March 2004 rating decision granted service connection and 
assigned a noncompensable evaluation under Diagnostic Code 
6276 for impaired taste sensation.  Diagnostic Code 6276 
provides one rating of 10 percent for complete loss of the 
sense of taste.  The veteran does not have complete loss of 
taste.  He admitted this at the time of the 2004 neurology 
examination, when he indicated that he can distinguish 
somewhat between tastes.  


The veteran testified in July 2006 about loss of taste, 
indicating that if he cannot see the food, he cannot identify 
it, but, at the same time, he testified that he could tell 
the difference between a strawberry and a grape, for example.  
He seemed to be attributing his limitations in tasting food 
to a lack of a sense of smell.  As the veteran indicated at 
the 2004 examination that he could differentiate between 
sweet and salty taste, and the examiner did not indicate that 
the veteran had a complete loss of the sense of taste, the 
Board concludes that the preponderance of the evidence 
indicates that the veteran retains a partial sense of taste.  
Consequently, the evidence does not support a compensable 
rating for loss of sense of taste.

G.  Left Eye Ptosis

The March 2004 rating decision granted service connection and 
assigned a noncompensable evaluation under Diagnostic Code 
6019 for mild left eye ptosis.  Diagnostic Code 6019, 
unilateral or bilateral ptosis, provides that, when the pupil 
is wholly obscured, it is rated equivalent to 5/200 visual 
acuity.  When the pupil is one-half or more obscured, it is 
rated equivalent to 20/100 visual equity.  With less 
interference with vision, it is rated as disfigurement.  

Based on the 2004 VA examination, the Board concludes that 
the veteran's left pupil is not 1/2 or more obscured by his 
ptosis, and his left eye ptosis is not disfiguring.  The 
report characterizes the left eyelid as having mild ptosis, 
indicates that the vertical lid fissure height is 10 mm 
compared to 12 mm in the right eye, and indicates that the 
veteran has 20/20 vision in his left eye.  The veteran's left 
pupil was less than half way obscured by his left eye ptosis 
at the time of examination photographs.  If rated by the 
obscurity method under Diagnostic Code 6019, the ptosis is 
noncompensable because there is not obscurity of 1/2 of the 
pupil or more.  Per Diagnostic Code 6019, the only other 
basis for a compensable rating would be to rate based on 
disfigurement.  However, none of the 8 characteristics of 
disfigurement from Note (1) of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006) is shown and there is not visible or 
palpable tissue loss.  Accordingly, a compensable rating 
based on disfigurement is not warranted.



H.  Extraschedular Rating

The Board finds that the service-connected disabilities do 
not present such exceptional or unusual disability pictures 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board acknowledges 
that a total rating, based on unemployability due to service 
connected disabilities, has been assigned effective from 
October 14, 2003.  This means that the combined effect of the 
veteran's service-connected disabilities precludes him from 
securing or following a substantially gainful occupation.  
See 38 C.F.R. § 4.16.  Assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), in contrast, is based on the 
disability picture presented by each disability individually, 
rather than in combination.  

The veteran has not been employed recently, and he has not 
had any reported recent hospitalizations due to the 
disabilities at issue.  In September 2002, his employer 
indicated that the veteran had earned almost $19,000 in the 
year ending May 2002, that his employer had made concessions 
by letting him work light duty due to physical disability, 
and that the veteran had only lost 17 days to disability in 
that year.  In the absence of an exceptional or unusual 
disability for any one of the disabilities at issue, alone, 
the Board concludes that the ratings assigned are adequate.  

II.  Earlier Effective Date for Status Post Compression 
Fracture, Thoracic Vertebrae, with Degenerative Changes

The RO granted a 20 percent rating for status post 
compression fracture, thoracic vertebrae, with degenerative 
changes in March 2004, effective from October 14, 2003.  The 
veteran has appealed the effective date of the increased 
evaluation, and has argued that the 20 percent rating should 
be effective from July 1967 because the accident which caused 
his disability occurred in service and he has had continuous 
problems and treatment since then.  

There have been prior rating decisions, however, and no clear 
and unmistakable error in any prior rating decision has been 
alleged.  The issue appealed is the effective date assigned 
to the increased rating, which is different from a clear and 
unmistakable error claim.  Hazan v. Gober, 10 Vet. App. 511 
(1997); Flash v. Brown, 8 Vet. App. 332 (1995) (a reopened 
claim and clear and unmistakable error are different, 
mutually exclusive routes to the goal of determining an 
effective date).

In June 1968, the RO granted service connection for 
compression fracture, thoracic vertebra and cervical neuritis 
under old 38 C.F.R. § 4.71a, Diagnostic Code 5299-5285 (2002) 
and assigned it a 10 percent rating effective from July 20, 
1967, the day following service discharge.  The veteran was 
notified of the decision in May 1968 and he did not appeal 
it.  Then in April 2002, based on medical evidence and a 
rating schedule change that was effective from June 1999, a 
rating decision closed out the single rating for 
service-connected compression fracture, thoracic vertebra and 
cervical neuritis, evaluated as 10 percent disabling from 
October 1967 to November 26, 2001.  The rating decision 
established separate evaluations for status post compression 
fracture, thoracic vertebra, with degenerative changes (DC 
5010-5291), evaluated as 10 percent disabling effective from 
November 26, 2001, and loss of motion of the cervical spine 
due to compression fracture residual of cervical neuritis (DC 
8399-5290), evaluated 20 percent disabling effective from 
November 26, 2001.  The veteran was notified of that decision 
and of his right to appeal it, in April 2002, and he did not 
appeal it.  Therefore, that decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

The next claim for an increased rating was received on 
October 14, 2003.  A May 2002 letter from the veteran was not 
a claim for an increased rating for the disability at issue, 
but instead indicated a desire by him to appeal a May 2001 
decision denying a total disability rating for compensation 
based upon individual unemployability (TDIU).  A July 2002 
communication from him concerned TDIU and was not a claim for 
an increased rating for the disability at issue.  

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2006).

In this case, it is unclear when the disability increased in 
severity.  Evidence does not show it increasing in severity 
within the year before the October 14, 2003 claim date.  
Accordingly, the effective date based on the October 14, 2003 
claim cannot be earlier than the October 14, 2003 date of 
claim.  

The Board appreciates the veteran's argument about why he 
should have an earlier effective date.  However, application 
of effective date law to his appeal does not permit an 
earlier effective date.

III.  VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a December 2003 
letter, the RO provided the requisite notification for the 
skull loss, diplopia, thoracic vertebra, cervical neuritis, 
and hip scar increased rating claims.  In a July 2004 letter, 
the RO provided the requisite notification for the facial 
nerve, impaired taste, and ptosis increased/higher initial 
rating claims.  The requisite notification was provided 
concerning the effective date appeal in the February 2005 
statement of the case and a June 2006 RO letter to the 
veteran.  Also, information was given to the veteran in the 
March 2004 rating decision.  Moreover, the claimant was given 
the text of 38 C.F.R. § 3.159, concerning the respective 
duties, in the February 2005 statement of the case.  Notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim) was given in June 2006.  

Adequate notice preceded the adjudications of the claims for 
increased ratings for the skull, diplopia, thoracic vertebra, 
cervical neuritis, and hip scar disabilities. The veteran did 
not receive all necessary notice prior to the initial 
adjudication of the other compensation claims.  However, the 
lack of such a pre-decision notice is not prejudicial.  
Notice was provided before the statement of the case.  The 
veteran did not receive all necessary notice prior to the 
thoracic vertebra effective date decision either.  However, 
the lack of such a pre-decision notice is not prejudicial.  
There was some implicit notice provided in the rating 
decision (that the effective date was the date of claim), 
more notice was provided in the statement of the case, where 
effective date, degree of disability, and finality law was 
set out, and all adequate notice was provided prior to 
transfer and certification of the case to the Board.  
Moreover, concerning effective date claims, notice in most 
instances can only be of limited assistance.  For instance, 
the failure to appeal a prior decision as to the degree of 
disability cannot be changed.  Furthermore, records from 
shortly before the current effective date were obtained, and 
VA told the veteran as late as June 2006 to submit evidence 
and gave him an opportunity to submit it.  The claimant has 
been given satisfactory notice and has been provided with 
every opportunity to submit evidence and argument in support 
of the claim and to respond to VA notices.  There is no 
alleged or actual prejudice regarding the timing of the 
notification.  

While the notice required by Dingess, supra, was given after 
the initial adjudications, this was not prejudicial because 
the veteran was given an opportunity to submit evidence after 
the notice was given.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA examined the veteran and obtained 
its own records and the veteran submitted private medical 
records and hearing testimony.  The provisions of 
38 C.F.R. § 3.159 do not require an examination for the 
effective date appeal.  VA has satisfied its assistance 
duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

An increased rating for residuals of head injury, skull loss, 
is denied. 

An increased rating for rectus muscle paralysis with 
diplopia, left eye, is denied.  

An increased rating for status post compression fracture, 
thoracic vertebrae, with degenerative changes, is denied.

An increased rating for status post compression fracture with 
residual traumatic arthritis and cervical neuritis is denied.

An increased rating for tender operative scar, left hip donor 
site, is denied.  

An increased rating for left facial nerve injury is denied.  


A higher initial evaluation of impaired taste sensation is 
denied

A higher initial evaluation of mild ptosis, left eye, is 
denied.

An effective date prior to October 14, 2003 for a 20 percent 
rating for status post compression fracture, thoracic 
vertebrae, with degenerative changes, is denied. 


REMAND

The veteran has an initial noncompensable rating assigned by 
the RO for loss of sense of smell.  He reported complaints of 
anosmia at his 2004 examination and testified that he has no 
sense of smell at all in his 2006 hearing testimony.  T. at 
9.  Complete loss of sense of smell must be present for a 10 
percent rating to be assigned.  The VA examiner in 2004 gave 
an impression of anosmia, but he stated that he had found the 
veteran to have "impaired" sense of smell after testing in 
his office.  In this rating context, the degree of impairment 
which is present matters.  Partial impairment does not 
warrant a compensable rating, whereas complete impairment 
does.  There is a problem in this case stemming from 
ambiguity as to whether the examiner found that the veteran 
had a complete loss of smell, or merely a partial loss of 
sense of smell.  It is also possible based on the appearance 
of the examiner's statement that he did not have the 
requisite means at his disposal in his office to determine 
whether the veteran had complete loss of sense of smell.  

The veteran is still owed a duty to assist.  VA examinations 
must be adequate.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the above, remand is required.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:


1.  Examine and test the veteran to 
determine whether he has a complete or 
partial loss of sense of smell.  The 
claims folder should be made available 
to the examiner.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


